In a negligence action to recover damages for personal injury and loss of services allegedly sustained as the result of an automobile accident, the defendants Hardy appeal from an order of the Supreme Court, Kings County, entered January 27, 1965, which granted plaintiffs’ motion for the discovery and inspection of the statement and reports of the accident given by the defendant Willie Hardy to his insurance carrier. Order reversed, without costs, and motion denied. In our opinion, the record fails to show that the statement and reports which plaintiffs seek to discover can no longer be duplicated because of a change in conditions and that withholding them will result in injustice or undue hardship. In the absence of such proof, and since the statements given by an insured to his own insurer constitute material prepared for litigation regardless of when the statements are given or whether an action is then pending, the plaintiffs are not entitled to the discovery and inspection sought (Finegold v. Lewis, 22 A D 2d 447; TL andel v. Tocher, 22 A D 2d 513; CPLR 3101, subd. [d], par. 2). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.